DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017222356.1, filed on December 11, 2017.
Status of Claims
Amendments to claims 1-8 and 10-11 have been entered.
Claims 1-12 are currently pending. 
Response to Remarks
In view of Applicant’s remarks, the Examiner withdraws the claim interpretation and related rejections concerning electronic control unit.
Regarding the prior art rejection, a new reference has been found necessitated by amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2010/0099351) in view of Applicant Admitted Prior Art (AAPA).
As to claims 1, Liu teaches a method for operating a GNSS sensor , wherein the GNSS sensor is configured to operate in a plurality of operating modes, each of the plurality of operating modes associated with a respective satellite (Para. 14 “The channel selection setting 142a can let both the GPS signal and the GALILEO signal pass through the channel selection filter 140; conversely, the channel selection setting 142b only lets the GALILEO signal pass through, and the channel selection setting 142c only lets the GPS signal pass through.” Fig. 3), the method comprising: 
receiving satellite data associated with a first of the respective satellite systems (Fig. 3 item 320); 
evaluating the satellite data (Id.); and 
deactivating a first operating mode of the plurality of operating modes associated with the first of the respective satellite systems when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Fig. 3 item 330 where 142c is GPS data).
Applicant insists that GNSS enabled autonomous driving is well-known throughout Applicant’s remarks dated April 14, 2022.  For example, Applicant states “Therefore, autonomous driving systems which control operations of the vehicle.”  See Remarks Page 2.  As such, it would have been obvious to configure the GNSS sensor to fit in a device to allow for integration with a vehicle given the commercial demand for GNSS autonomous driving with the motivation being marketability and financial gain.  It would have also been obvious to not only include and integrate an autonomous driving system (ADS), e.g. electronic control unit (ECU), but to interface the ADS/ECU with the GNSS sensor for purposes of autonomous driving capabilities with the motivation being the same, e.g. marketability.  The integration of GNSS sensor, ADS/ECU and vehicle would produce a predictable result given the combination of all three do not produce synergy given that all three operate as expected.  See MPEP 2143 I (A).  
As to claim 7, Liu in view of AAPA teaches the method as claimed in claim 1, further comprising:
receiving further satellite data associated with a second of the respective satellite systems (Fig. 3 item 315 includes GPS and Galileo);
evaluating the further satellite data (Fig. 3 items 320 and 325);
deactivating a first operating mode includes deactivating a first of the first operating modes associated with the first of the respective satellite system GNSS sensor when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Fig. 3 items 345, 350, 370 and 375); 
deactivating a second operating mode of the plurality of operating modes associated with a second of the respective satellite systems when at least a portion of the further satellite data is unsuitable for determining the position of the vehicle of the GNSS sensor (Id.  items 345 and 350 represent one constellation and 370 and 370 represent the other constellation). 
As to claim 9, Liu in view of AAPA teaches the method of claim 1, wherein the electronic control unit controls least one of the receiving, the evaluating, and the deactivating (Liu: Fig. 1 item 172 Para. 12 as already cited).
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2010/0099351) and AAPA and in further view of Li (US 2011/0181465).
As to claim 2, Liu in view of AAPA teaches the method as claimed in claim 1, wherein: the received satellite data includes information indicating that the satellite data are faulty or corrupted (Liu: Fig. 3 at least item 320); and 
deactivating the first operating mode includes deactivating the first operating mode of the based on the information from the satellite data indicating that said data are faulty or corrupted (Liu: Fig. 3 item 330 and 335).  
Li teaches the determination of faulty data based on the determination of interference.  The scope of the language “based on the information from the satellite” is broad.  Interference such as multipath does not occur at the satellite but includes data from the satellite.  For the sake of compact prosecution, another reference is brought in. 
In the same field of endeavor, Li teaches “The operation center 118 may further include a memory 130 for storing databases including data associated with the reference stations 102 and data associated with all GPS, primary and other or secondary GNSS satellites, and data related to analysis of the integrity and performance data (Para. 31).”  In particular Li teaches receiver algorithms such as autonomous integrity monitoring (RAIM) including the methods shown in figures 4 and 5.  See Li Para. 52.  
In view of the teachings of Li it would have been obvious to a person having ordinary skill in the art to include integrity monitoring of the satellite data including constellations as taught by Liu in view of AAPA in order to determine whether the satellite data is faulty regardless of interference, e.g. multipath, in order to further guard against using faulty data thereby improving overall GNSS capabilities.  
As to claim 3, Liu in view of AAPA teaches the method as claimed in claim 1 further comprising: supplying information indicating that the satellite data are faulty or corrupted wherein the first operating mode is deactivated if the information is supplied to the GNSS sensor via a communication link that the satellite data are faulty or corrupted (Liu: Fig. 3 item 320), 
wherein deactivating the first operating mode includes deactivating the first operating mode based on the supplied information (Liu: Fig. 3 at least items 330 and 350).
Liu does not teach a separate communication link.
In the same field of endeavor, Li teaches “In block 234, the message 236 or messages may be broadcast to the user [NAVCOM] equipment 238 via a communications network 239. The communications network 239 may be the same as communications network 224 or a different communications network (Para. 42, Fig. 2).” Li further teaches “The operation center 118 may further include a memory 130 for storing databases including data associated with the reference stations 102 and data associated with all GPS, primary and other or secondary GNSS satellites, and data related to analysis of the integrity and performance data (Para. 31).”  In particular Li teaches receiver algorithms such as autonomous integrity monitoring (RAIM) including the methods shown in figures 4 and 5.  See Li Para. 52.  
In view of the teachings of Li, it would have been obvious to use communication link between the receivers as taught by Li with reference base stations and/or satellites to provide integrity monitoring such as RAIM in order to provide integrity status of satellite including satellite constellations as taught by Liu in view of AAPA in order to determine whether the satellite data is faulty regardless of interference, e.g. multipath, in order to further guard against using faulty data thereby improving overall GNSS capabilities.  
As to claim 5, HaLiu in view of AAPA teaches the method as claimed in claim 1, wherein further comprising: reporting the deactivation of the first operating mode externally to the vehicle to a superordinate system (Liu: Fig. 1 item 172 Para. 12 “the channel selection setting 142a may be designed to receive both the GPS signal and the GALILEO signal. The selection of which channel selection setting is being utilized is controlled by the controller 172 in the baseband module 170 …”).
The modification of Liu in view of AAPA is silent regarding whether the controller is separate form the vehicle. 
In the same field of endeavor, Li teaches differential correction via an operation center 220 based on several base stations.   See Li Paras. 38 – 45 and Fig. 2.
In view of the teachings of Li, it would have been obvious to provide the controller 172 as taught by Liu at the operation center 220 as taught by Li wherein the controller receives differential correction data from the operation center using multiple base stations in order to improve signal-to-noise of said data thereby improving overall positioning data.  
As to claim 6, Liu in view of AAPA and Li teaches the method as claimed in claim 5, wherein further comprising: reactivating, with the superordinate system, the first operating mode is reactivated (Liu: Fig. 3 at least item 340 and Fig. 2 item 172) using activation signal (Liu: Para. 12, Fig. 2 item 172).
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Li in view of AAPA and in further view of Russel (US 2018/0373243).
As to claim 4, Liu teaches the method as claimed in one of the preceding claims claim 1, wherein: evaluating the satellite data includes evaluating the satellite data (Fig. 3 at least item 320) based upon an area in which the vehicle is located (Liu in view of AAPA.  The receiver collects the information wherever it is including on or in vehicles.); and 
Liu does not teach deactivating the first operating mode includes deactivating the first operating mode when the vehicle is located in a predetermined certain area.
In the same field of endeavor, Russel teaches “RF Shadows: in the radio bands currently in use such as the 2.4 GHz and 5 GHz ISM (Instrumentation, Scientific, and Medical) bands reception of the signal from the source transmitter is Line of Sight. Physics dictates that any object larger than the antenna will block or reflect the radio signal. This produces “shadows” of poor reception in the venue area which are not readily discernable to the operator.”
In view of the teachings of Russel, it would have been obvious, for example, if the vehicle is passing through at hilly area at a certain time when it is known that Galileo has better reception than GPS then it just makes sense to use Galileo without going through all the steps of Liu’s Figure 3 thereby saving time that can be used for other computations and vice versa.  
Claims 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being obvious over Liu (US 2010/0099351) in view of Hay (US 2017/0176989) published June 22, 2017.
As to claim 8, Liu teaches a method for operating a , comprising: 
determining a position of the vehicle using a GNSS sensor (Technically, the GNSS sensor determines its own position.  If an object such as a vehicle just happens to be at the same location as the GNSS sensor then one knows the location of said object – a very predictable and well-known and conventional result as admitted by Applicant’s Remarks. See, e.g, Remarks Page 2),
wherein the GNSS sensor is configured to operate in a plurality of operating modes, each of the plurality of operating modes associated with a respective satellite (Para. 14 “The channel selection setting 142a can let both the GPS signal and the GALILEO signal pass through the channel selection filter 140; conversely, the channel selection setting 142b only lets the GALILEO signal pass through, and the channel selection setting 142c only lets the GPS signal pass through.” Fig. 3), the method comprising: 
receiving satellite data associated with a first of the respective satellite systems (Fig. 3 item 320); 
evaluating the satellite data (Id.); and 
deactivating (Fig. 3 item 330 where 142c is GPS data).
Liu does not teach a vehicle, ECU or related limitations such as limiting an influence of the electronic control unit on at least on of control operations of the vehicle when the operating mode has been deactivated.  
In the same field of endeavor, Hay teaches “the controller 107 controls the automated systems 103 based on one or more operational modes for the vehicle 12 … (Para. 28)” Hay further teaches “A determination is made as to whether satellite position data is used for the Kalman filter estimate(s) (step 316) (Para. 60)”
In view of the teachings of Hay, it would have been obvious to configure the GNSS sensor to fit in a device to allow for integration with a vehicle given the commercial demand for GNSS autonomous driving with the motivation being marketability and financial gain.  It would have also been obvious to not only include and integrate a controller as taught by Hay with the GNSS sensor for purposes of autonomous driving capabilities with the motivation being the same, e.g. marketability.  The integration of GNSS sensor, Hay’s controller and vehicle would produce a predictable result given the combination of all three do not produce synergy given that all three operate as expected.  See MPEP 2143 I (A).
Also, it would have been obvious to include only good data and not bad faulty data with algorithms, e.g. Kalman filter as taught by Hay, in determining the position of the GNSS sensor equipped vehicle in order to ensure only reliable data is being used thus improving the confidence and reliability of the navigation data.  
As to claim 10, Liu teaches 
a GNSS sensor configured to operate in a plurality of operating modes, each of the plurality of operating modes associated with a respective satellite system (Fig. 3 item 310); and
an electronic control unit (Fig. 2 item 172) configured to:
receive satellite data associated with a first of the respective satellite systems (Fig. 3 items 310 Galileo),
evaluate the satellite data (Fig. 3 item 320), 
deactivate an operating mode of the plurality of operating modes when at least a portion of the satellite data is unsuitable for determining the position of the vehicle (Fig. 3 at least item 330.  Technically, the GNSS sensor determines its own position.  If an object such as a vehicle just happens to be at the same location as the GNSS sensor then one knows the location of said object – a very predictable and well-known and conventional result as admitted by Applicants Remarks. See, e.g., Remarks Page 2), 
Liu does not teach the limitation wherein control operations of the vehicle are influenceable via the electronic control unit.
Liu does not teach a vehicle, ECU for autonomous control or related limitations such as wherein control operations of the vehicle are influenceable via the electronic control unit.  
In the same field of endeavor, Hay teaches “the controller 107 controls the automated systems 103 based on one or more operational modes for the vehicle 12 … (Para. 28)” Hay further teaches “A determination is made as to whether satellite position data is used for the Kalman filter estimate(s) (step 316) (Para. 60)”
In view of the teachings of Hay, it would have been obvious to configure the GNSS sensor to fit in a device to allow for integration with a vehicle given the commercial demand for GNSS autonomous driving with the motivation being marketability and financial gain.  It would have also been obvious to not only include and integrate a controller as taught by Hay with the GNSS sensor for purposes of autonomous driving capabilities with the motivation being the same, e.g. marketability.  The integration of GNSS sensor, Hay’s controller and vehicle would produce a predictable result given the combination of all three do not produce synergy given that all three operate as expected.  See MPEP 2143 I (A).
Also, it would have been obvious to include only good data and not bad faulty data with algorithms, e.g. Kalman filter as taught by Hay, in determining the position of the GNSS sensor equipped vehicle in order to ensure only reliable data is being used thus improving the confidence and reliability of the navigation data.  
As to claim 11, Liu in view of Hay teaches the vehicle of claim 10, wherein: the electronic control unit includes a computer program product and the electronic control unit is configured to execute the computer program product to receive satellite data, evaluate the satellite data, and deactivate an operating mode (Li Fig. 1 item 172; Hay Fig. 2 Para. 40 “the controller 107 comprises a computer system”).
As to claim 12, Lis teaches the vehicle of claim I1, wherein the computer program product is stored on a machine-readable storage medium on which a computer program product as claimed in claim 11 is stored (Id.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648 

                                                                                                                                                                                                                                                                                                                                                                                                        /Donald HB Braswell/Primary Examiner, Art Unit 3648